DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 01/24/2022. Claims 1-2, 4, 10-14, 16, 19, 21-30 are pending with claims 3, 5-9, 15, 17-18 and 20 are cancelled and claims 21-30 newly added.
Claim Objections
Claims 2, 4, 11-14 are objected to because of the following informalities:  
Claim 2 recites “the second curved portion” and should be –the at least one second curved portion-- as amended in claim 1 for proper antecedent support.
Claims 4 and 11-14 are similarly objected to for the same reasons with respect to claim 2 above.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10-14, 17, 19 and 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snell (US PG Pat. 1,845,353).
Regarding claim 1, Snell discloses a vacuum adiabatic body comprising: a first plate (2); a second plate (1); a seal (4) that seals the first plate and the second plate to provide a space to be in a vacuum state (page 2, lines 32-41); a support (6) that supports the first and second plates, and is provided in the space (page 2, lines 36-41); a conductive resistance sheet (31, 32, 33) connected to at least one of the first plate and the second plate (via seal strips 11, 12; page 2, lines 17-24 and lines 78-91), the conductive resistance sheet configured to resist heat transfer (sheet 31 formed in the same flat half loop shape as resistance sheet 21 in the embodiments of Figures 4-5 that is configured to resist heat transfer; page 2, lines 48-54); wherein the conductive resistance sheet includes: a mounting portion mounted on the first plate (mounting portion interpreted as the rounded portion that is continuous from curved portion 33 welded to first plate 2 via sealing strips 12; page 2, lines 78-91); and a curved portion having at least one portion depressed into the space (portion 32, 33 depressed into the space), wherein the curved portion includes: a first curved portion (33) recessed into the space (Fig. 6), and a second curved portion (curved portion along corner of first wall 2 between the curved portions 32, 33) that extends from the first curved portion (second curved portion between 32, 33 shown extending up from 12 to curve along first wall 2); and wherein the seal includes a coupling part (welded seal to sealing strip 12) disposed on the mounting portion (rounded portion attached to strip 12 at first plate 2) to attach the conductive resistance sheet (31, 32, 33) to the first plate (2).
Regarding claim 2
Regarding claim 4, Snell discloses the vacuum adiabatic body according to claim 1, wherein a boundary between the first curved portion and the second curved portion has a curvature of 0 (boundary between 33 and rounded portion between portions 32, 33 along first plate 2 changes concavity along a boundary between the first curved portion and the second curved portion which would have a curvature of 0), wherein a radius of curvature of the first curved portion (33) is bigger than a radius of curvature of the second curved portion (portion around corner of 2; Fig. 6).
Regarding claim 10, Snell discloses the vacuum adiabatic body according to claim 1, wherein the at least one second curved portion extends from each of both ends of the first curved portion (two curved portions at the bottom ends of the first curved portion 33; Fig. 6).
Regarding claim 11, Snell discloses the vacuum adiabatic body according to claim 1, wherein the mounting portion (welded portion at strip 12) is spaced apart from the second curved portion (spaced from the second curved portion that bends around corner of 2).
Regarding claim 12 , Snell discloses the vacuum adiabatic body according to claim 1, wherein the second curved portion (along corner of 2) is curved in a different direction than the first curved portion (Fig. 6).
Regarding claim 13
Regarding claim 14, Snell discloses the vacuum adiabatic body according to claim 1, wherein the second curved portion forms a curved surface (along corner of 2), and the mounting portion forms a plane (mounting portion sealed along top plane of sealing strip 12).
Regarding claim 19, Snell discloses a vacuum adiabatic body comprising: a first plate (2); a second plate (1); a seal (4) that seals the vacuum adiabatic body to provide a space in a vacuum state (page 2, lines 32-41); a support (6) provided in the space to support the first and second plates (page 2, lines 36-41); and a conductive resistance sheet (31, 32, 33) configured to reduce heat transfer between the second plate and the first plate (sheet 31 formed in the same flat half loop shape as resistance sheet 21 in the embodiments of Figures 4-5 that is configured to resist heat transfer; page 2, lines 48-54); wherein the conductive resistance sheet includes: a mounting portion (mounting portion interpreted as the rounded portion that is continuous from curved portion 33 welded to first plate 2 via sealing strips 12; page 2, lines 78-91) on the first plate; and a curved portion (portion 32, 33 depressed into the space) that extends from the mounting portion into the space (Fig. 6), wherein at least a part of the seal is disposed on the mounting portion to attach the conductive resistance sheet to the first plate (lines 17-24 and lines 78-91), wherein the curved portion includes: a first curved part (33) to extend toward the second plate (1), the first curved part including a left portion (left portion attached to 11), a right portion (right portion attached to 12) and a middle portion (top middle portion) between the left portion and the right portion, wherein the middle portion  of the first curved part (top of 33) faced the second plate (top first plate 1), and a second curved part (upward turning curved portion at the bottom right of 33 along corner of first 
Regarding claim 21, Snell discloses a vacuum adiabatic body comprising: a first plate (2); a second plate (1); a vacuum space that is provided between the first plate and the second plate (page 2, lines 32-41); and a conductive resistance sheet (21) connected to at least one of the first plate and the second plate (via seal strips 11, 12; page 2, lines 17-24), the conductive resistance sheet configured to resist heat transfer (resistance sheet 21 configured to resist heat transfer; page 2, lines 48-54), wherein the conductive resistance sheet includes: a mounting portion mounted on the first plate and attached to the first plate (welded via supporting strip 23, Fig. 5); and a curved portion that includes: a first curved portion (left curved portion of 21 at second plate 1) to extend into the vacuum space (Fig. 5), and a second curved portion (right curved portion at first plate 1) to extend from the first curved portion to the mounting portion (extends from first curved portion to the welded supporting strip 23).
Regarding claim 22, Snell discloses the vacuum adiabatic body according to claim 21, and further teaches a corner embodiment wherein the at least one portion of the first plate (2) is formed to be rounded, or corresponding to the shape in which the second curved part is curved (portion or resistance sheet 31 that curves around corner of first plate 2, Fig. 6).
Regarding claim 23
Regarding claim 24, Snell discloses the vacuum adiabatic body according to claim 21, and further teaches a corner embodiment wherein the second curved portion (portion curved around first plate 1)  surrounds an edge of the first plate (Fig. 6).
Regarding claim 25, Snell discloses the vacuum adiabatic body according to claim 21, wherein the first curved portion (33) is depressed in a direction of a thickness of the vacuum space (Fig. 5).
Regarding claim 26, Snell discloses the vacuum adiabatic body according to claim 21, wherein the at least one of the first plate and the second plate has a first portion that extends in a direction of a thickness of the vacuum space (portion of plate 1 along strip 11 along a vertical thickness of the vacuum space) and a second portion that extends in a different direction from a direction of a thickness of the vacuum space (second plate 1 shown at a 90 degree in Fig. 6 with first portion defined below 11 and second portion arranged at 90 degree along top portion of conductive resistance sheet 31), and the conductive resistance sheet is not provided to the first portion (not provided below 11) but the second portion of the at least one of the first plate and the second plate (top horizontal second portion of second plate 1 along conductive resistance sheet 31).
Regarding claim 27, Snell discloses the vacuum adiabatic body according to claim 21, wherein the first curved portion (left curved portion of 21 at second plate 1) is directly connected to the second curved portion (right curved portion at first plate 1).
Regarding claim 28, Snell discloses the vacuum adiabatic body according to claim 21, comprising a seal (welds at supporting strips 22, 23) that seals the first plate and the second plate to provide the vacuum space, wherein the seal is not provided to 
Regarding claim 29, Snell discloses the vacuum adiabatic body according to claim 21, wherein the first curved portion (left curved portion of 21 at second plate 1) is directly connected to the second curved portion (right curved portion at first plate 1), and the second curved portion is directly connected to the mounting portion (second curved portion extends to the welded supporting strip 23).
Regarding claim 30, Snell discloses the vacuum adiabatic body according to claim 29, wherein the mounting portion (23) extends in a different direction from a direction of a thickness of the vacuum space (23 shown extending vertically and a different direction from a direction of a thickness of the vacuum space; Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Snell (US PG Pat. 1,845,353) in view of Hirai et al. (US PG Pub. 2005/0235682).
Regarding claim 16, Snell discloses a refrigerator comprising: a main body (1) including an internal space (2); wherein the main body (1) includes the vacuum adiabatic body of claim 1.
Snell does not explicitly teach wherein, a door provided to open and close the main body in order to supply a refrigerant into the main body, the refrigerator includes: a compressor that compresses the refrigerant; a condenser that condenses the compressed refrigerant; an expander that expands the condensed refrigerant; and an evaporator that evaporates the expanded refrigerant to transfer heat.
Hirai teaches it is known for a refrigerator to include a door (28) provided to open and close the main body, in order to supply a refrigerant into the main body, the refrigerator includes: a compressor (5) that compresses the refrigerant; a condenser (6) that condenses the compressed refrigerant; an expander (7) that expands the condensed refrigerant; and an evaporator (8) that evaporates the expanded refrigerant to transfer heat that provides cooling to the refrigerated storage space. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigerator of Snell to include a door provided to open and close the main body, and a compressor that compresses the refrigerant; a condenser that condenses the compressed refrigerant; an expander that expands the condensed refrigerant; and an .
Response to Arguments
Applicant’s arguments, see Remarks page 9, filed 01/24/2022, with respect to claims 5 and 10 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 5 and 10 have been withdrawn.
Applicant’s arguments with respect to claim(s) 1, 5, 7, 9-11, 14, 17 and 19 rejected under 35 U.S.C. 102(a)(1) and claims 4 and 13 rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, see Remarks page 13, with respect to the 35 U.S.C. 103 rejection of claim 2 has been fully considered but they are not persuasive. Applicant argues Snell does not teach the second curved portion surrounds the first plate. This is not found persuasive because Snell teaches the embodiment of Figure 6 having a conductive resistance sheet (31) with having a first curved portion (33) recessed into the inner space with the second curved portion (second curved portion shown extending from 33 to curve along first wall 2) surrounds the first plate (2; page 2, lines 78-91) providing a continuous conductive resistance sheet having the first and second portions as claimed. Therefore, Snell meets the limitations as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763